Citation Nr: 1709679	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right foot disorder.  

2.  Entitlement to service connection for swelling of the lower extremities, to include a right foot disorder.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

4.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.

5.  Entitlement to service connection for an eye disorder, to include cataracts and retinopathy.  

6.  Entitlement to service connection for obstructive sleep apnea (OSA).

7.  Entitlement to service connection for a skin disorder, to include bilateral lower extremity stasis dermatitis.

8.  Entitlement to service connection for squamous cell carcinoma.

9.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

10.  Entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy, to include sciatica.

11.  Entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy, to include sciatica.

12.  Entitlement to an effective date prior to March 26, 2007 for service connection for right lower extremity peripheral neuropathy, to include sciatica.

13.  Entitlement to an effective date prior to March 26, 2007 for service connection for left lower extremity peripheral neuropathy, to include sciatica.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active honorable service from September 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in in St. Louis, Missouri and North Little Rock, Arkansas.  This matter is currently under the jurisdiction of the RO in North Little Rock, Arkansas.  

In September 2008, the RO, in pertinent part, denied service connection for erectile dysfunction and a right foot condition.  

In September 2010, the RO, in pertinent part, denied a disability rating in excess of 20 percent for diabetes mellitus; denied reopening a claim for service connection for PTSD; denied service connection for squamous cell carcinoma head, neck, and surgical removal of lymph nodes; and denied service connection for OSA.

In February 2011, the Board denied reopening claims for service connection for hypertension and bilateral hearing loss.  The Board also denied service connection for tinnitus and erectile dysfunction.  The Board also remanded the claim to reopen a right foot disorder service connection claim.

The Veteran appealed the February 2011 Board decision, as to the issues of service connection for erectile dysfunction and hypertension to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision as to those two issues only, and remanding them to the Board for further proceedings consistent with the joint motion.

In July 2012, the Board again denied service connection for hypertension.  The Board also remanded the claim for erectile dysfunction for additional development.  The Board further remanded for the issuance of a statement of the case for the claims for an increased rating for diabetes mellitus, new and material evidence for an acquired psychiatric disorder, to include PTSD, and service connection for squamous cell carcinoma and OSA.  

The Board notes that although the November 2015 supplemental statement of the case listed claims for service connection for hypertension, tinnitus, and bilateral hearing loss as issues on appeal, the listing of such issues was in error.   The bilateral hearing loss and tinnitus claims were denied in the August 2011 Board decision, and the Veteran did not appeal the decisions on those issues when he made his August 2011 appeal to the Court.  Also, the Board finally denied the hypertension claim in July 2012 and he did not appeal that matter to the Court.  Neither the Veteran nor his representative has indicated that he is pursuing any of the matters discussed in this paragraph.  The situation here is distinct from the one in Percy v. Shinseki, 23Vet. App. 37 (2009), which held that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years, though the Veteran had failed to file a timely substantive appeal.  See also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The issue in this matter was not whether the Veteran has been denied Board jurisdiction after filing a substantive appeal, as the Board has already exercised jurisdiction over such issues and finally decided them.  Here, the hypertension, tinnitus, and bilateral hearing loss claims were deemed fully appealed to the Board and subsequently each one was finally adjudicated (in August 2011 and July 2012 Board decisions).  Furthermore, as the Veteran has been represented by an attorney throughout the appeal period, and indeed did in fact appeal the hypertension issue at least once to the Court.  There is no question that the appellant had knowledge of the ability to appeal any decision made by the Board and understood what actions would be necessary if he wished to appeal a Board decision to the Court.   As such, these matters are not before the Board.

In September 2013, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, with a 10 percent disability rating for each extremity (effective March 26, 2007).  The RO also denied service connection for cataracts (claimed as eye condition) and retinopathy (claimed as eye condition), as well as, for bilateral lower extremity stasis dermatitis (claimed as cellulitis).

In a July 2014 rating decision, the RO granted a 20 percent disability rating, for peripheral neuropathy of each lower extremity (effective March 26, 2007).

The Board notes in passing that the RO, in a March 2015 rating decision, granted the Veteran service connection for coronary artery disease, with a 100 percent disability rating (effective July 7, 2013).

Additionally, the Board notes that as to his right foot disorder claim, in his September 2007 statement, the Veteran claimed that he had a right foot disorder, to include as secondary to diabetes mellitus.  He described his feet as swelling and painful.  Given the Veteran's description of his claim, the Board has broadened the description of the claim to a claim for swelling of the lower extremities, to better describe the claim adjudicated by the RO.   As the Board has reopened the claim for a right foot disorder and is analyzing the facets of the Veteran's claims as raised by him, the Board finds that the Veteran is not prejudiced by this recharacterization.

The Board notes that additional VA medical records have been associated with the claims file since the last statements of the case/supplemental statements of the case for respective claims.  Since the July 2014 statement of the case for an eye disorder, an October 2015 VA medical record documents a diagnosis of mild nonproliferative diabetic retinopathy.  As the Board is granting service connection for such disorder, the Veteran is not prejudiced by its consideration of such evidence.   As to the other claims, the evidence has no bearing on the disposition of such matters, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied service connection for a right foot disorder.  Following a March 1995 SOC, the Veteran did not file a substantive appeal.

2.  Evidence submitted since the last final October 1994 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot disorder.

3.  In April 2007, the RO denied service connection for PTSD.  Following a January 2009 SOC, the Veteran did not file a substantive appeal.

4.  Evidence submitted since the last final April 2007 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  

5.  Swelling of the lower extremities, to include a right foot disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in service or to have developed secondary to the service-connected diabetes mellitus.

6.  Erectile dysfunction is not shown to have developed secondary to service-connected diabetes mellitus.

7.  Cataracts are not shown to have developed in service or as secondary to service-connected diabetes mellitus.  

8.  Diabetic retinopathy is shown to have developed secondary to service-connected diabetes mellitus.

9.  OSA is not shown to be causally or etiologically related to any disease, injury, or incident in service or secondary to PTSD.

10.  Squamous cell carcinoma is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include Agent Orange exposure.

11.  A skin disorder, to include bilateral lower extremity stasis dermatitis (claimed as cellulitis) is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

12.  For the entire appeal period, the Veteran's diabetes mellitus is manifested by the need for daily oral hypoglycemic agents and dietary restrictions; however, the evidence does not demonstrate regulation of physical activity as defined by VA regulations, there have not been episodes of ketoacidosis or hypoglycemic reactions or twice a month visits to a diabetic care provider.  There were no other diabetic complications (which are not already being separately considered).  

13.  For the entire appeal period, the Veteran's peripheral neuropathy of the right lower extremity is not manifested by more than moderate incomplete paralysis.  

14.  For the entire appeal period, the Veteran's peripheral neuropathy of the left lower extremity is not manifested by more than moderate incomplete paralysis.  

15.  A final April 2005 rating decision denied service connection for bilateral peripheral neuropathy.

16.  Final September 2005 and April 2007 rating decisions denied increased ratings for diabetes mellitus.   

17.  In December 2009, the Veteran filed a claim for an increased rating for diabetes mellitus.

18.  In May 2012, the Veteran filed a claim for service connection for peripheral neuropathy of the bilateral lower extremities.  

19.  In a September 2013 rating decision, the RO established service connection for right and left lower extremity peripheral neuropathy, effective March 26, 2007.


CONCLUSIONS OF LAW

1. The October 1994 rating decision denying entitlement to service connection for a right foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Following the last final April 2007 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for a right foot disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The April 2007 rating decision denying entitlement to service connection for an acquired psychiatric disorder, to include PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

4.  Following the last final April 2007 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Swelling of the lower extremities, to include a right foot disorder was not incurred in or aggravated by the Veteran's active duty military service or develop secondary to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6.  Erectile dysfunction did not develop secondary to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

7.  Cataracts did not develop due to service or secondary to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

8.  Diabetic retinopathy developed secondary to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

9.  OSA did not develop due to service or secondary to the nonservice-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

10.  Squamous cell carcinoma was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

11.  A skin disorder, to include bilateral lower extremity stasis dermatitis (claimed as cellulitis) was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

12.  The criteria for the assignment of a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.120, Diagnostic Code 7913 (2016).

13.  The criteria for the assignment of a rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

14.  The criteria for the assignment of a rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

15.  The claim for an effective date earlier than March 26, 2007 for the award of service connection for right lower extremity peripheral neuropathy is denied.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R.  §§ 3.105, 3.151, 3.155, 3.400 (2016).

16.  The claim for an effective date earlier than March 26, 2007 for the award of service connection for left lower extremity peripheral neuropathy is denied.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R.  §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
As the Board's decision to reopen the Veteran's service connection claims for PTSD and a right foot disorder are completely favorable to that extent, no further discussion is required concerning the duty to notify and assist claimants as to those claims. Consideration of the merits of the claim for service connection for PTSD is deferred pending additional development.

As to the other issues, VA's duty to notify was satisfied by letters on October 2007 (for erectile dysfunction and the right foot), November 2009 (for squamous cell carcinoma and OSA), December 2009 (for diabetes mellitus), and December 2012 (for peripheral neuropathy and a skin disorder).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings and effective dates for his peripheral neuropathy of the bilateral lower extremity, from the original grant of service connection.  VA's General Counsel has held that no notice under 38 U.S.C.A. § 5103, 5103A is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board notes that the Veteran did not receive compliant notice with regards to his claimed eye condition.  As indicated above, the Veteran also received notice for service connection for similar issues.  It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  He has stated that he believes his diabetes mellitus caused an eye disorder.  Moreover, the Veteran has been represented by an attorney in this matter for the entire appeal period.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The Veteran's attorney has submitted argument on behalf of the Veteran for the current claim, contending secondary service connection.  Furthermore, the Board is granting service connection for diabetic retinopathy.  As such, the Board finds that the Veteran is not prejudiced by the failure to provide notice for this issue.

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records; as well as, post-service VA and private treatment records, to include from Highlands Oncology Group, Orlando Regional Medical Center, Brackenridge Hospital, Riverside General Hospital, Florida Hospital, and Memorial Medical Center.  The record is unclear as to whether Social Security Administration (SSA) records have also been obtained.  However, a September 1997 record documents that SSA disability benefits were granted starting August 1995.  Any records associated with such decision would be from years prior to the diagnosis of the claimed disorders, and indeed of the Veteran's treatment for, such disorders, which were from at least the 2000s.  As such, the Board finds that the Veteran was not prejudiced by any failure to obtain such records.  Although the Board is remanding for additional VA medical records for to the PTSD claim, the Board finds that such development is unnecessary as to the claims decided herein, as sufficient evidence is associated with the claims files to make determinations on such claims and there is no indication that such records would be relevant to the current claims.  The Veteran and his attorney have not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran underwent VA examinations in August 2010, September 2013, and June 2014 (right foot disorder/swelling of the bilateral lower extremities), in September 2013, with a June 2014 addendum (for the eyes), June 2014 (for erectile dysfunction), June 2014 (for OSA), September 2013 and July 2014 (for a skin disorder), June 2014 (for peripheral neuropathy), and June 2010 and June 2014 (for increased rating for diabetes mellitus).  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records, when needed; and a physical examination.  The opinions offered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although a VA examination was not provided as to the claim for service connection for carcinoma, the Board finds that sufficient evidence is of record to make a determination as to that claim.  An August 2009 VA medical record documents a medical opinion as to the etiology of the claim that considers the Veteran's contentions and medical history.  Furthermore, the record is clear that such disorder did not develop for decades following the Veteran's separation from service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issue decided herein has been met.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


II. New and Material Evidence Claims

The Veteran contends that claims for service connection for a right foot disorder and an acquired psychiatric disorder, to include PTSD, should be reopened.  The Veteran also raised a new theory of entitlement to service connection for the right foot, that swelling related to that disorder developed due to his service-connected diabetes mellitus.

The RO previously denied service connection for a right foot disorder in an October 1994 rating decision.  Following a March 1995 statement of the case, the Veteran did not file a substantive appeal or submit relevant evidence within one year following the issuance of the rating decision.  Accordingly, that rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016). 

The Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, was previously denied in an April 2007 rating decision.  Following a January 2009 statement of the case, the Veteran did not file a substantive appeal until June 2009.  In a December 2009 determination, the RO informed the Veteran that his substantive appeal had not been timely and would not be accepted.  The RO thus closed the Veteran's appeal.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016). 

Generally, a claim that has been finally denied by an unappealled rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

 New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

First, concerning the Veteran's claim of entitlement to service connection for a right foot disorder, at the time of the prior October 1994 determination, the evidence included the Veteran's VA and private treatment records, a July 1994 VA compensation examination, and statements in support of his claim. The RO denied the Veteran's claim because the service treatment records were negative for a foot disorder.  

In September 2007, the Veteran filed a petition to reopen the right foot claim. The Veteran also raised a new theory of entitlement - as secondary to his service-connected diabetes mellitus.  The evidence received since the October 1994 RO denial of this claim includes additional VA treatment records and a September 2013 VA examination.  As it appears the Veteran has presented evidence of a current foot disorder, he is service-connected for diabetes mellitus, and VA examinations have been obtained to address the question of etiology, the claim should be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Turning next to the Veteran's claim of entitlement to service connection for PTSD, at the time of the prior April 2007 determination, the RO denied the claim because here was no evidence the Veteran's stressor could be confirmed.  

In August 2009, the Veteran filed a petition to reopen this claim. The evidence received since the April 2007 RO denial of this claim includes VA treatment records, lay statements, and a June 2014 VA examination that discussed the presence of any psychiatric disorder.  

The credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  As such, the Board finds that this evidence relates to previously unestablished facts necessary to substantiate the Veteran's claims.  Thus, the acquired psychiatric disorder service connected claim is reopened.

III. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.  § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, before the Veteran filed his claim, the provisions of 38 C.F.R. § 3.310 were changed to state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

IV. Service Connection for Swelling of the Lower Extremities, 
to include a Right Foot Disorder

In a September 2007 statement, the Veteran claimed that he had a right foot disorder, secondary to diabetes mellitus.  He described his feet as swelling and painful.  As explained in the Introduction, the Board has recharacterized the claim as described above to address the Veteran's description of his claim.

The service treatment records are negative as to any complaints of, or treatment for, a foot disorder/lower extremity swelling.  His January 1972 separation examiner specifically found that the Veteran's feet and lower extremities were normal.  Furthermore, the Veteran reported that he was in good health at that time.  In his report of medical history, he denied foot trouble and leg cramps.

The Veteran underwent a VA examination in July 1994.  During the VA examination, the Veteran reported that sometime in the 1970s, a 1500 pound bread dough trough fell on his feet, hitting the left more than the right, which caused a hammer toe on the right foot.  He reported that his feet sometimes got sore when walking.  The VA examiner found a hammer toe of the middle toe of the right foot, and no callosities.  Skin was in good condition.  Examination was negative as to posture, appearance, function, deformity, gait, and secondary skin and vascular changes.  The examiner diagnosed him with history of trauma in both feet, hammer toe deformity of the right toe.  An X-ray taken in conjunction with that examination documents a finding of bilateral calcaneal spurs.  

A March 2006 VA examination noted that the Veteran did not have symptoms of related peripheral vascular disease of the lower extremities.

A January 2008 VA examination for diabetes mellitus noted that the Veteran had peripheral edema, due to non-diabetic related etiology; rather it was due to PVD/obesity.  There were no symptoms of diabetic related peripheral vascular disease of the lower extremities.  

A June 2010 VA examination, for diabetes mellitus, diagnosed venous insufficiency.   The examiner noted that the etiology of peripheral edema was due to a non-diabetic related etiology.  The examiner reported that as to non-diabetic related peripheral edema, diabetes contributes but history of tobacco abuse, long term uncontrolled hypertension (for which the Veteran is not service-connected) and obesity were more significant factors.

In August 2010, a VA examiner noted that the Veteran complained that since his diagnosis of diabetes mellitus, he has had problems with legs swelling, feeling heavy, and skin sores.  The VA examiner found venous insufficiency and diagnosed the Veteran with arteriosclerosis obliterans bilaterally.  

A September 2013 VA examination, found no correlation between chronic venous insufficiency and diabetes mellitus.  

A June 2014 VA examiner diagnosed the Veteran with peripheral arterial disease (PAD), noting peripheral vascular disease, aneurysm of any larger artery (other than aorta) arteriosclerosis obliterans or thrombo-angiitis obliterans (Buerger's Disease).    The VA examiner found that there is a less than a 50% probability that his PAD was caused by or aggravated by his diabetes.  He explained that the Veteran's ankle-brachial index (ABIs) were normal.  As such, he found that it was more likely that what problem he has is due to multifactorial problems, such as non-service-connected hypertension and the Veteran's long standing, long term cigarette habit of 2-3 packs per day for 49 years.

To the extent that the Veteran may be claim service connection for a right foot disorder of calcaneal spur or hammer toe, the Board notes that there is no indication of record that the Veteran is currently diagnosed with such disorders.  Indeed, there is no indication that the Veteran has complaints of such disorders.  In his September 2007 claim for benefits, he only described his current foot disorder as having pain and swelling.  Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the Veteran has not had any complaints of, or treatment for, a calcaneal spur or hammer toe, or had a diagnosis for such disorders for decades, service connection for such disorders is not possible.  Moreover, there is no perceptible relationship shown between these abnormalities and service.  

As to the disorder described as swelling of the lower extremities, the record demonstrates that the Veteran currently such a disorder, from peripheral arterial disease [also noting peripheral vascular disease, aneurysm of any larger artery (other than aorta) arteriosclerosis obliterans or thrombo-angiitis obliterans (Buerger's Disease)], per the June 2014 VA examination. Earlier examinations described the disorder as more generally venous insufficiency.   

The Board finds that there is no probative medical evidence of record supporting finding that such a disorder developed due to diabetes mellitus.  The VA examination opinions of record are consistent in finding that the etiology for such disorder was not diabetes mellitus.

However, there are two medical opinions of record addressing the possibility of aggravation of venous insufficiency by diabetes mellitus.  

The June 2010 VA examiner vaguely reported that as to non-diabetic related peripheral edema, diabetes "contributed" to such a disorder.  However, the Veteran's history of tobacco abuse, long term uncontrolled (non-service-connected) hypertension, and obesity were more significant factors.  As previously noted, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  The Board notes that no such pre-aggravation baseline has been shown.

Furthermore, the Board finds the June 2014 VA examination to be the most probative as to the question of etiology.  The Board finds the June 2014 VA examiner provided the most in-depth discussion of the evidence and explanation as to how he reached his conclusions.  The June 2014 VA examiner specifically less than a 50% probability that his PAD was caused by or aggravated by diabetes.  He explained the medical reasoning behind that determination, noting that the Veteran's ABIs were normal.  He found that it was more likely that what problem he has is due to multifactorial problems, such as non-service-connected hypertension a and long standing, long term cigarette habit of  2-3 packs per day for 49 years.

To the extent that the Veteran's contends that his claimed disorder developed due to his diabetes mellitus, the Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), However, as to the specific issue in this case, the etiology of a complicated medical disorder that doctors have noted to be caused by multiple factors, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a there is no indication that the Veteran has the requisite knowledge of making such a determination.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for swelling of the bilateral lower extremities, to include a right foot disorder, is denied.  

V.  Service Connection for Erectile Dysfunction

Pursuant to his September 2007 claim, the Veteran contends that he has erectile dysfunction, possibly due to his service-connected diabetes mellitus.  

The Veteran's service treatment records do not reflect any reference to erectile
dysfunction, and no abnormalities of the Veteran's genitourinary system were noted
during his separation medical examination.

A March 2007 VA diabetes mellitus examination was the first reference to erectile dysfunction of record, which noted the Veteran's report of experiencing erectile dysfunction. The examiner noted that the cause of the Veteran's erectile dysfunction was his oral medication.  While the type of medication causing the Veteran's erectile dysfunction was not specifically noted, at the same time the examiner found that the Veteran did not have any disabilities resulting from his diabetes mellitus. 

A January 2008 VA diabetes mellitus examination report also noted the Veteran's erectile dysfunction was caused by one of his medications; however, erectile dysfunction was not noted to be one of the enumerated conditions thought
to be secondary to his diabetes mellitus. 

A June 2011 VA diabetes mellitus VA examiner attributed erectile dysfunction to the Veteran's diuretics, and erectile dysfunction was not noted as a complication of the Veteran's diabetes mellitus in the examination report.

In an August 2011 Joint Motion for Remand, the parties agreed that a thorough reading of the March 2007 and January 2008 examiners' reports showed that while the separate examiners indicated that the Veteran's medication was a contributing cause of his erectile dysfunction; both examiners also opined that his erectile dysfunction was a diabetic-related complication. The March 2007 and January 2008 VA diabetes examiners listed erectile dysfunction as a related genitourinary system.  The parties found such finding to conflict with the June 2010 VA examiner's opinion.

Subsequently, in June 2014, the Veteran underwent another VA diabetes mellitus examination.  The VA examiner did not list erectile dysfunction as a complication of diabetes mellitus.

The June 2014 VA reproductive system examiner diagnosed the Veteran with erectile dysfunction.  The examiner found that the etiology of the erectile dysfunction was multifactorial, to include long term hypertension medications and other medical problems.   The examiner noted that the Veteran's reports in 2007, 2008, and 2010 which indicated his erectile dysfunction was from his diabetes mellitus were subjective according to the Veteran.  The examiner found that there was a less than 50% probability that his erectile dysfunction was secondary to his diabetes mellitus or aggravated beyond normal by his diabetes mellitus.  He explained that the erectile dysfunction started about the time of his diabetes and so diabetes mellitus had not been present long enough to cause complications.  Additionally, the examiner found that arterial studies now showed no problems high in his legs/pelvis so diabetes mellitus was not an aggravating factor.

The only other evidence of record supportive of the Veteran's claim is his contention that such disorder developed due to his service-connected diabetes mellitus.  As noted above, although a claimant is competent in certain situations to provide a diagnosis of a simple condition, he is not competent to provide evidence as to more complex medical questions, such as etiology of this disorder.  See Woehlaert, supra.  

To the extent that the Veteran contends that his erectile dysfunction is directly due to service, the Board finds that there is no probative medical evidence of record supportive of such contentions.  The service treatment records are negative as to any such disorder.  Furthermore, such a disorder did not develop for decades following service, as indicated by the medical evidence of record and the June 2014 VA examiner.  Similarly, the Veteran did not make any complaints of, or seek treatment for, such a disorder for decades following service.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  Moreover, there is no probative evidence of record supportive of such a contention.  The Veteran has provided no argument as to why he would believe service connection on a direct basis would be warranted.  He has also not provided any probative evidence supportive of such a contention.  Rather, the thrust of the Veteran's claim has been that the disorder developed secondary to diabetes mellitus.  

As to the claim of service connection secondary to diabetes mellitus, the Board finds that the June 2014 VA examination is the most probative medical evidence of record.  As indicated by the August 2011 Joint Motion for Remand, the prior VA examinations were problematic.  However, in June 2014 the Veteran was examined, his claims file considered, and the examiner specifically addressed the question of erectile dysfunction.  The VA examiner further provided an in-depth explanation as to how he came to determine that there was a less than 50% probability that his erectile dysfunction was secondary to his diabetes mellitus or that it was aggravated by his diabetes mellitus, citing multiple medical explanations as to how he reached his determination.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claim for service connection for erectile dysfunction is denied.  

VI. Service Connection for an Eye Disorder, 
to include Cataracts and Retinopathy

The Veteran has claimed to have "diabetes in my eyes."  (May 2013 claim statement).  The Veteran has not claimed to have any eye disorders unrelated to his service-connected diabetes mellitus.  
  
When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

March 2007 and January 2008 VA examinations for diabetes mellitus, eye examination showed normal pupil reaction, visual acuity, and fundoscopic examination. There were grossly normal visual fields and no cataracts present.

The June 2010 VA examination for diabetes mellitus showed no cataracts, and noted a prior, normal fundoscopic examination.  The VA examiner opined there was evidence of visual impairment.  

In September 2013, the Veteran underwent a VA examination for eye conditions.  The examiner noted two prior diagnosis, diabetes with background retinopathy, by history; and cataracts.  The VA examiner commented that non-proliferative retinal changes had been seen in the past, but found none on examination.  The examiner further found that cataracts appeared to be age related.  The examiner explained that the Veteran's diabetes with poor control can lead to non-proliferative retinopathy that is reversible.  However, the examiner made clear that that no retinopathy was seen on the examination that day.  

The September 2013 VA examiner provided a June 2014 addendum, wherein the examiner noted review of the claims file and prior examination.  The examiner found no evidence in the claims file of diabetic retinopathy and again noted that 
none was seen on examination in September 2013.  He indicated that the presence of retinopathy was mentioned by the Veteran, but that it could not be confirmed.  Furthermore, the Veteran's cataracts were described as nuclear sclerotic and age related, and thus were not caused by or made worse by his diabetes.

Subsequently, however, a June 2014 general diabetes mellitus VA examination was conducted, where the VA examiner noted that the Veteran had diabetic retinopathy as a recognized complication of diabetes mellitus.  Nevertheless, that notation appears to be based on a reported medical history, as the examiner did not indicate an actual eye examination was performed at that time.  Then,  an October 26, 2015 VA medical record, documents that a VA optometrist diagnosed the Veteran with mild nonproliferative diabetic retinopathy of each eye.  Given such diagnosis, the Board finds that service connection for diabetic retinopathy is warranted.

The only other diagnosed eye disorder of record is cataracts.  As to this, the most probative medical evidence of record supports finding that service connection is not warranted.  The September 2013 VA examiner specifically found that the cataracts were nuclear sclerotic and age related, and not caused or worsened by diabetes mellitus.  

The VA examiner's opinion is probative, as it is uncontroverted by any evidence of record, apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The probative evidence thus supports finding that service connection for cataracts is not warranted.  However, service connection for diabetic retinopathy of the eyes is granted.

VII. Service Connection for Squamous Cell Carcinoma 

In an August 2009 statement, the Veteran claimed to have squamous cell carcinoma, possibly secondary to Agent Orange or herbicide exposure.

The medical records document that the Veteran had received treatment for squamous cell carcinoma around the time of the claim.  

The Board notes that prior to the claim, a February 2007 VA medical record documents that the Veteran reported that a skin lesion on his face was growing and he was now willing to have it removed.  The VA medical provider found a papular lesion, just inferior to the left side of the nose.  The provider diagnosed skin lesion, rule out carcinoma.  Subsequent problem lists, including one from July 2007, documented that the Veteran had a benign neoplasm - skin face.

However, a March 2007 VA dermatology consult documented complaint of a spot on the upper cutaneous lip.  The provider noted that the Veteran had no history of skin cancer.  Basal cell carcinoma-shave electrodessication and curettage was performed of the lesion.  

Other indications of basal cell carcinoma were of record, including April 2007 and July 2007 Highlands Radiation Oncology notes, an August 2009 VA history and physical, and a September 2009 VA oncology consult.  Subsequent VA medical records document treatment for squamous cell carcinoma of the left neck with chemotherapy.

An October 2009 Highlands Oncology Group record documents that the Veteran had head and neck squamous cell carcinoma involving the left neck nodes with
an unknown primary.  The Veteran subsequently underwent continued therapy with radiation for his multiple left-sided lymph nodes.

More recently, a May 2013 VA medical record active problem list noted carcinoma of head and neck, status post excision on left submandibular region in August 2009, and status post radiation and chemotherapy in February 2010.  

Service treatment records are negative as to any complaints of, or treatment for, any skin disorder.  His January 1972 separation examination showed normal skin.  In the report of medical history, the Veteran denied skin diseases and tumor, growth, cyst, and cancer.

Also, as indicated by the March 2007 VA medical record, prior to March, the Veteran had no history of skin cancer.  Indeed, just the prior month, the Veteran was examined and found only to have a benign neoplasm of the face.  Furthermore, the medical record is silent as to any complaints of, or treatment for, skin cancer prior to 2007 - over 40 years after the Veteran's discharge from service.  

The record thus makes clear that the Veteran's carcinoma developed decades after service.  There is no probative evidence of record indicating that it is etiology due to service.

The only argument made by the Veteran as to the carcinoma being due to service is as due to conceded herbicide agent exposure in Vietnam.  The Board notes, however, that these cancers are not among the disorders for which service connection can be granted a presumptive basis, due to herbicide exposure.  38 C.F.R. § 3.309(e).

Furthermore, an August 21, 2009 VA medical provider considered whether the Veteran's squamous cell carcinoma may be due to Agent Orange exposure.  That provider specifically found that "[r]egarding the patient's agent orange [sic.] concerns, we have several times discussed at length that it would be highly unlikely for the etiology of his cancer to be agent orange [sic.] and that it is most likely due to his...smoking history."  The Board finds the opinion of the August 2009 VA medical provider to be more probative and competent than any medical opinion as to the etiology implied by the Veteran.  

The August 2009 VA medical provider's opinion is uncontroverted by any evidence of record.  See Black, supra. Also, as previously indicated, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, supra.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

As there is no probative evidence of record supportive of the Veteran's claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for squamous cell carcinoma is denied.  

VIII. Service Connection for a Skin Disorder,
to include Stasis Dermatitis

In a December 2012 report of contact, the Veteran stated that his claimed cellulitis is secondary to his service-connected diabetes mellitus.  

As previously discussed, when neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson, supra.

A November 2004 letter from a VA physician noted that the Veteran had "some skin changes in the legs characteristic of lipoidica diabeticorum."

A March 2007 VA examination for diabetes mellitus noted a medical history of skin symptoms of occasional plaques and hypo pigmented areas on the face and arms.  However, on skin examination, the VA examiner found no diabetic skin abnormalities.

A January 2008 VA examination for diabetes mellitus noted a report of medical history of brown rash on legs.  On skin examination, the VA examiner noted plaque-like lesions over tibia, shin spots over anterior tibia.  There were also bilateral leg chronic edema changes.

A June 2010 VA examination for diabetes mellitus documented skin symptoms of ulceration and plaques.  The examiner noted diabetic skin abnormalities of plaque-like lesions over tibia, ulceration of the leg, and shin spots over anterior tibia.  There were also two healing ulcers at various stages on a leg.  

A September 2013 VA examiner diagnosed the Veteran with bilateral stasis dermatitis of the bilateral lower extremities, diagnosed approximately in 2000.  The VA examiner noted the Veteran's claim that he had cellulitis due to diabetes mellitus.  However, the examiner made clear that the Veteran's skin condition of the bilateral lower extremities is actually stasis dermatitis from chronic venous insufficiency, which was unrelated diabetes mellitus.  The examiner noted that there was no correlation between chronic venous insufficiency and diabetes mellitus.  

A June 2014 VA examination for artery and vein conditions similarly explained that 
there is a less than 50 percent probability that his peripheral arterial disease was caused by or aggravated by his diabetes.  
 
The Board notes that the Veteran does not have a current diagnosis of cellulitis, as such, service connection for that disorder is not possible.  However, as the Veteran does have a current diagnosis of stasis dermatitis, the Board will consider whether service connection is warranted for it.

The only probative medical evidence of record as to the stasis dermatitis is the VA examinations.  The September 2013 VA examiner specifically found that stasis dermatitis developed from chronic venous insufficiency, which was unrelated diabetes mellitus.  As discussed in the section of this decision addressing service connection for swelling of the bilateral legs, service connection for venous insufficiency is not warranted.  

The Board acknowledges that the Veteran has provided lay statements implying that he has cellulitis due to diabetes mellitus.  However, as demonstrated by the evidence above, the actual medical evidence of record is not supportive of such contentions.

The Board further notes that the Veteran does appear to sometimes have skin symptoms related to his diabetes mellitus, but which is not a separately ratable skin disorder.  Diagnostic Code 7913 specifically considers the possibility of complications that would not be compensable if separately evaluated.  As such, to the extent that the Veteran may have such skin complications, they are already considered by the rating for the Veteran's service-connected diabetes mellitus.  

Given the lack of any supportive, probative evidence as to the claim for service connection for a skin disorder, to include stasis dermatitis, the Board finds that service connection is not warranted.

IX. Service Connection for Obstructive Sleep Apnea (OSA)

In his August 2009 claim, the Veteran claimed service connection for OSA was warranted on a direct basis or as due to PTSD.  In the January 2011 notice of disagreement, the Veteran's attorney contended that the Veteran's claim was for service connection for OSA as secondary to PTSD or any psychiatric disorder due to service.

Service treatment records are negative as to any complaints of, or treatment for, a sleep disorder.  

After service, the Veteran work included as a professional softball player and semi-professional baseball player for a time, until 1992, at which time he had to quit due to physical problems and became inactive and morbidly obese, per an April 2001 VA medical record.  A June 1992 Dr. J. Albers record also demonstrates that the Veteran worked as a truck driver.

Also, following the Veteran's March 1972 separation from service, the record is negative as to any complaints of, or treatment for, symptoms related OSA or for OSA.  For example, a June 1992 private medical record by Dr. J. Albers included a review of symptoms.  The Veteran denied chest pain or shortness of breath, chronic cough or hemoptysis. The Veteran received a diagnosis of hypertension and heavy smoker.  The Veteran also reported a past medical history of recurrent bronchitis and hypertension, as well as, other disorders, but not OSA.

However, the record does include multiple findings of respiratory problems.  Despite multiple evaluations, there was still no determination he had OSA until 2004.  For example, in July 1992, the Veteran reported feeling weak and tired, due to working long hours and split shifts.  Dr. Albers assessed shortness of breath, heavy smoker, hypertension, and cardiac risk factors.

In August 1992, Dr. Albers noted newly diagnosed moderately severe emphysema and asthma.  He noted that the Veteran was working long hours and split shifts, not resting well, and doing hard manual labor.  The Veteran had shortness of breath and fatigue much of the time.  However, the Veteran only received diagnoses of hypertension, asthma, and chronic obstructive pulmonary disease (COPD).

Dr. P. Rockey, in an August 1993 private medical record, noted a history of COPD and hypertension, and complaints of increased shortness of breath in the last month.  The Veteran reported that he snored at night and was sleepy during the day.  The Veteran also had a heavy smoking history of three packs a day.  Dr. Rockey found an acute exacerbation of COPD.

A July 1994 VA examination of trachea and bronchi showed that the Veteran had COPD for a number of years and was a three pack a day smoker for a long time, now reduced to two packs a day.  The Veteran complained of shortness of breath, and also he indicated that he stopped breathing at night periodically.  The Veteran received a diagnosis of COPD with tobacco dependence.  

VA medical records from 2004 document that the Veteran underwent a sleep study and received a diagnosis of OSA.  VA provided him with a CPAP machine.

A June 2014 VA examiner noted diagnosis of OSA.  After examination of the Veteran and consideration of the evidence of record, the VA examiner found that there was "no evidence that his sleep apnea is secondary to his PTSD or
aggravated by his PTSD."  He explained that sleep apnea is not associated with
PTSD but caused more by obstructive problems in the head and neck area.

As demonstrated above, the record is silent as to any complaints of, or treatment for, symptoms of OSA in service and for decades following service.  Rather, when the Veteran first started complaining of breathing problems, he received diagnoses such as COPD and asthma and was noted to have a multiple packs a day smoking history.  His first complaints regarding lack of adequate sleep was after he moved to performing shift work and was working long hours, decades after his discharge from service.  Indeed, the 1992 complaints are indicative of newly arisen complaints regarding sleep problems, which demonstrate a lack of continuity of symptoms since service.  In a June 1992 Dr. J. Albers record, the Veteran reported a medical history of bronchitis and other disorders, but not OSA or OSA related symptoms, such as sleep problems.  His first report of his breathing stopping at night was in the July 1994 VA examination - over two decades following his separation from service.  The Veteran himself has not made any statements or arguments addressing why he believes service connection on a direct basis should be awarded or as to any continuity of symptoms.  Furthermore, the June 2014 VA examiner found that the Veteran's OSA was due to obstructive problems of the head and neck area.  However, there is no indication of record that such obstructive problems developed during service.  The Veteran has not claimed to have had any kind of injury to the head or neck during service.

Given the lack of any evidence as to OSA developing in service and the lack of any complaints of continuity of symptoms of OSA since service, as well as, the decades of no complaints of, or treatment for, any symptoms of OSA following service, the Board finds no basis for concluding OSA was incurred in service.  

As to the claim of service connection secondary to PTSD, the Board notes that the claim for service connection for PTSD is being remanded.  However, the Board further finds that the June 2014 VA examiner specifically found that OSA was caused by obstructive problems in the head and neck area and not caused or aggravated by PTSD.  As such, the Board finds that even if the Veteran were to become service-connected for PTSD, or any other acquired psychiatric disorder, service connection for OSA as secondary to it would not be warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for OSA, to include as secondary to PTSD, is denied.  

X. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

XI.  Increased Rating for Diabetes Mellitus

The Veteran contends that his diabetes mellitus is more severe than indicated by his 20 percent disability rating.  The Veteran's current claim was effectively established in December 2009.  In a December 2009 report of general information, the Veteran reported that he has to take a pill twice a day for his diabetes mellitus, and takes insulin multiple times a day.  The Board notes that the Veteran is already separately service-connected for, and rated for peripheral neuropathy of each lower extremity, associated with diabetes mellitus.  Those issues will be addressed in the next section of this decision.  Also, claims for service connection for erectile dysfunction and diabetic retinopathy have also been separately addressed in the above decision.

A.  Rating Criteria

Under Diagnostic Code 7913, a 20 percent rating is warranted where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

These rating criteria are cumulative and in the conjunctive, meaning that each element of the criteria for a given level of disability must be present to warrant that evaluation.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

B.  Factual Background and Analysis

The Board notes that for years prior to the current claim, the record has been negative as to episodes of hypoglycemic reactions or ketoacidosis and restriction in ability to perform strenuous activities due to diabetes mellitus.  The record did demonstrate that the Veteran was to follow a special diet and was on medication. (March 2006 VA examination, October 2006 VA letter, March 2006 and January 2008 VA examinations).  Any limitations to physical activities noted were secondary to his nonservice-connected osteoarthritis and chronic back problems, with the record also sometimes noting obesity as a limitation (October 2006 VA letter, March 2006 VA examination).  

In a January 2011 notice of disagreement, the Veteran's attorney claimed that  the Veteran has been previously advised to regulate his activities as evidenced in a report dated October 3, 2005, from E.E., D.O, VA Staff Physician.  That letter stated that "[p]hysical activity should be limited to walking no more than 50 feet without the opportunity to stop and rest."  However, the Board notes that that same VA physician clarified the Veteran's limitations in an October 2006 letter.  He stated that the Veteran "has limitations on his physical activity. This is secondary to his osteoarthritis and chronic back problems."  That clarification is consistent with the other evidence of record.
 
As to the evidence since the Veteran's current claim, in a June 2010 VA examination, the examiner noted current treatment of both insulin and oral medication (insulin more than once daily).  The examiner noted that the Veteran was instructed to follow a restricted or special diet, but was not restricted in ability to perform strenuous activities.  

A May 2012 letter from the Veteran's VA medical provider documented that the Veteran "has been diagnosed with diabetes for which he takes daily insulin injections."  

An August 2012 VA administrative letter documented that the Veteran "is a diabetic requiring insulin for diabetes management.  He is unable to exercise due to his weight and bilateral knee pain.  He should be following a diabetic diet to help control his diabetes."

During a July 2014 VA examination for diabetes mellitus, the VA examiner noted treatment was a restricted diet, prescribed oral hypoglycemic agent(s), and more than one insulin injection per day.  He found that the Veteran required regulation of activities as part of medical management of diabetes mellitus.  However, he then explained that the Veteran needed activities was "more exercise is prescribed for diabetes."  The VA examiner further clarified that the Veteran's "activities are not regulated due to diabetes, he says someone told him 2-3 years ago to exercise less, I can not find this in his records and this is contrary to diabetic care, normally because usually you want people with diabetes to exercise more."

Furthermore, the examiner noted less than 2 times a month for frequency of diabetic care provider visits for episodes of ketoacidosis and hypoglycemia; there were no episodes of hospitalization in the past 12 months for either ketoacidosis or hypoglycemia.  The VA examiner also found that diabetes mellitus did not impact his ability to work.  

Under Diagnostic Code 7913, a higher rating would require regulation of activities prescribed by a medical professional.  Camacho; 38 C.F.R. § 4.119, Diagnostic Code 7913.  The above discussion makes clear that medical professionals have actually recommended increased activity and that any restriction or regulation of activities has never been recommended due to diabetes mellitus (though it has been recommended for nonservice-connected disorders).  

As such, the evidence is against a disability rating in excess of 20 percent for diabetes mellitus at any point during the appeal period.

Apart from the peripheral neuropathy discussed below, the evidence does not demonstrate any additional diabetic complications that would warrant separate compensable ratings.  The June 2014 VA examiner did not report any other reported complications or make findings of any other complications.

The Board thus finds that a disability rating in excess of 20 percent for diabetes mellitus is not warranted.

XII. Increased Rating for Bilateral Lower Extremity Peripheral Neuropathy 

The Veteran contends that an initial disability rating in excess of 20 percent is warranted for each lower extremity.  A September 2013 rating decision granted service connection for each lower extremity, with a 10 percent disability rating, effective March 26, 2007.  A July 2014 rating decision, granted a 20 percent disability rating, for each lower extremity, effective March 26, 2007.   

A.  Rating Criteria

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

B.  Factual Background and Analysis

A March 26, 2007 VA examination (as did a January 2008 VA examination) documented symptoms of peripheral neuropathy related to diabetes mellitus (paresthesias, loss of sensation); there was occasional loss of sensation in legs.  Examination showed sensory loss described as a slight decrease of the feet.  

June 2010 VA examination again showed peripheral neuropathy symptoms of loss of sensation, as well as, pain and dysesthesia.  The Veteran reported "pin and needle feeling of feet and lower legs" that was mid calf distally, bilaterally.  

The June 2010 VA examiner determined bilateral lower extremity peripheral neuropathy, with decreased sense vibration of the ankle toes; decreased pinprick and light touch of proximal lower leg distally; and normal position sense.  However, the examiner found no evidence of neurologic disease.  

A June 2014 VA examination VA examination noted mild left lower extremity constant pain (none on right); as well as, mild bilateral left lower extremity intermittent pain (usually dull) paresthesias and/or dysesthesias, and numbness.  Light touch testing showed ankle/lower leg and foot/toes decreased.  Position sense was normal.  Vibration sensation was decreased for the right lower extremity and absent for the right lower extremity.  Cold sensation was normal. There was no muscle atrophy.  There were trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to diabetic peripheral neuropathy - up to midway of lower leg (midway to knee) bilaterally

The June 2014 VA examiner opined that the Veteran had lower extremity diabetic peripheral neuropathy, of the sciatic nerve, which started in 2007.  There was right and left lower extremity mild, incomplete paralysis.  There was a normal femoral nerve, and no upper extremity peripheral neuropathy.  

The Veteran contends that a disability rating in excess of 20 percent is warranted for lower extremity radiculopathy of each leg.  Under diagnostic code 8520, a 20 percent disability rating is consistent with moderate, incomplete paralysis of the sciatic nerve.  The next higher 40 percent rating requires moderately severe incomplete paralysis, while the next higher 60 percent rating requires sever, incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating requires complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

A 40 percent disability rating (which is the next higher rating possible following the Veteran's 20 percent disability rating) is not warranted.  The Veteran does not have moderately severe incomplete paralysis.  

When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  However, the code does not indicate that just because the Veteran may have symptoms in addition to being sensory, more than a moderate degree is indicated.  

The only VA examiner to directly address the severity of the Veteran's radiculopathy, the June 2014 VA examiner, specifically found only "mild, incomplete paralysis."  The VA examiner further made generally mild or normal findings on examination.  

The VA examiners findings were also generally only as to sensory loss.  The March 2006 VA examiner only found a slight decrease in sensory loss of the feet, but no motor loss.  The June 2010 VA examiner found normal muscle tone, with only slight atrophy.  However, the June 2010 VA examiner, after evaluation of the Veteran, did not find evidence of a neurologic disease.  

Given the evidence of record, the Board finds that no more than moderate, incomplete paralysis is indicated by the record.  The overall record repeatedly shows generally normal strength and reflexes.  The VA examiner findings have generally been of the mild variety and due to sensation loss, which would not be consistent with more than moderate incomplete paralysis.  Indeed, the June 2014 VA examiner found only a mild degree of incomplete paralysis.  

A 60 percent disability rating is also not warranted for severe, incomplete paralysis with marked muscular atrophy.  The only VA examiner to note muscle atrophy, the June 2010 VA examiner, found only "slight" atrophy.  However, the later June 2014 VA examiner found no muscle atrophy.  Also, none of the medical evidence of record showed findings of severe, incomplete paralysis.  A 60 percent disability rating is not warranted.

An 80 percent disability rating is clearly not warranted as the June 2014 VA examiner specifically found only mild incomplete paralysis, not complete paralysis.  

A disability rating in excess of 20 percent for right or left lower extremity peripheral neuropathy is not warranted.

XIII. Extraschedular Consideration

The Board has also contemplated whether an extra-schedular rating is warranted, for either the diabetes mellitus or peripheral neuropathy of the lower extremities.   In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. Id. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  The 20 percent rating contemplates subjective sensory complaints, as well as, muscle atrophy and limitation of movement caused by any paralysis of the sciatic nerve.  In sum, there are no additional symptoms not currently addressed by the rating schedule.

As to the diabetes mellitus, the rating criteria addresses the severity of the diabetes mellitus as a whole, to include consideration of treatment required, such as that of a hypoglycemic agent and the necessity of frequent regular medical care by a diabetic care provider.  It also considers limitations of activities, and allows for separate ratings for diabetic complications, as well as, consideration of noncompensable complications.  As such, there are no additional symptoms not currently addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  The Veteran has not identified any symptoms or combination of symptoms not contemplated by the diagnostic code.  The Board also notes that the Veteran is already at a 100 percent disability rating.  Thus, there is no gap to fill where the collective impact of the Veteran's service connected disabilities are otherwise inadequately represented.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that, while the Veteran's disabilities have impacted his physical functionality, there are no hospitalizations for such disabilities.  Consequently,  the Board concludes that an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As a final point, the Board notes that a claim for increase may also encompass a claim for a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the medical evidence does not indicate that the Veteran is unable to work due to his diabetes mellitus or peripheral neuropathy of the lower extremities.  The Board also again notes that the Veteran is already at a 100 percent disability rating.  

XIV. Earlier Effective Date Claim

The Veteran contends that an effective date prior to March 26, 2007 for the grant of service connection for right and left lower extremity peripheral neuropathy is warranted.  

In a September 2013 rating decision, the RO established service connection for right and left lower extremity peripheral neuropathy, effective March 26, 2007.  

In general, for disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge from service (in which case an effective date of the day after separation could be established), the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (b)(2)(i). See also 38 U.S.C.A. § 5110 (a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."). 

In this case, the claim for service connection was received by VA on May 7, 2012, which would generally be the effective date for an award based on a claim reopened after final adjudication.  Prior to May 2012, the RO had previously denied service connection for peripheral neuropathy of the bilateral lower extremities in an April 2005 rating decision.  The Veteran did not file a notice of disagreement with that decision and no new and material evidence was associated with the claims file within one year of that decision.  Accordingly, that rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

To the extent that the Veteran is claiming that a claim for service connection for peripheral neuropathy could be deemed as arising from an increased rating claim for the service-connected diabetes mellitus, the Board finds that the Veteran raised the most recent claim for an increased rating for diabetes mellitus (discussed above) in December 2009.  Prior to December 2009, the Veteran had filed a September 2006 claim for an increased rating.  An April 2007 rating decision denied an increased rating.  After the Veteran filed a notice of disagreement, the RO issued a January 2009 statement of the case.  The Veteran did not file a timely substantive appeal, which the RO received in June 2009.  In a December 2009 decision, the RO determined that it was prohibited from accepting the untimely substantive appeal.  The Veteran did not appeal the RO's December 2009 determination regarding the acceptance of a substantive appeal.  As such, that determination is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103. The RO subsequently initiated a new claim for an increased rating for diabetes mellitus, which is the current one appealed to the Board.  

As demonstrated above, the March 26, 2007 effective date assigned by the RO for the grant of service connection for peripheral neuropathy of the bilateral lower extremities is prior to both the claim for service connection for peripheral neuropathy of the bilateral lower extremities (May 2012) and the claim for an increased rating for diabetes mellitus (December 2009).  

As noted above, the effective date should be the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]." 38 C.F.R. § 3.400(b)(2)(i). In this instance, the RO appears to have established a date of service connection prior to date of claim.  An effective date prior to March 26, 2007 for either right or left lower extremity peripheral neuropathy cannot be granted.  


ORDER

New and material evidence having been received, the service connection claim for a right foot disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the service connection claim for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.

Service connection for swelling of the bilateral legs, to include a right foot disorder, is denied.

Service connection for erectile dysfunction, as secondary to diabetes mellitus, is denied.

Service connection for cataracts, is denied.

Service connection for diabetic retinopathy is granted.

Service connection for OSA is denied.

Service connection for squamous cell carcinoma is denied.

Service connection for a skin disorder, to include bilateral lower extremity stasis dermatitis, is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

An initial rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

An initial rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

An effective date prior to March 26, 2007 for the grant of service connection for right lower extremity peripheral neuropathy is denied.

An effective date prior to March 26, 2007 for the grant of service connection for left lower extremity peripheral neuropathy is denied.




REMAND

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

VA medical records document that the Veteran has received PTSD treatment, yet when the Veteran underwent a VA examination in June 2014, the VA examiner found that the Veteran did not have a diagnosis of PTSD.  However, there is some indication in the record that the lack of diagnosis may be due to the lack of stressor verification.  The Veteran's claimed stressor involves performing graves registration duties in Vietnam, despite his military occupational specialty as a baker.  

The Board finds that additional development is appropriate as to stressor verification.  The AOJ should attempt to determine whether the mission of the unit to which the Veteran was assigned in Vietnam, the59th Field Service Company, included Graves Registration/Mortuary Service, and if so, the location in Vietnam where that duty was performed and whether the Veteran was assigned to that location.  If verification is obtained, a new VA examination should be obtained.  

This development is undertaken since it would appear graves registration/mortuary service duties would be accomplished by members of a Field Service Company and it is not implausible that those without that specific occupational specialty, yet assigned to that unit, would on occasion be tasked to perform that function.  

As this matter is being remanded, the AOJ should associate any unassociated VA medical records with the claims file.  The most recent VA record associated with the claims file was from April 2016.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate any relevant unassociated VA medical records with the claims file, from both the Central Arkansas and Montgomery VA medical centers, to include from April 2016 to the present.

2.  The AOJ should attempt to verify whether the 59th Field Service Company's mission included Graves Registration/Mortuary Service during the time that the Veteran was in Vietnam (approximately January 1970 to December 1970).  If that is the case, attempts should be made to verify whether the location at which that mission was accomplished was at the same location at which the Veteran served.  

3.  If verification of the requested information is accomplished, the AOJ should obtain a new psychiatric examination for the Veteran, after associating all outstanding treatment records with the claims file. 

The examiner should review the claims file, and for every psychiatric diagnosis other than PTSD as may be found, the examiner should express an opinion whether it is at least as likely as not related to any in-service disease or injury, or had its onset during service.  

If PTSD is diagnosed, the stressor(s) that caused it should be identified.  In forming such opinion(s), the examiner should take into account any history provided by the Veteran on examination, along with any statements already of record pertaining to in-service stressors, in-service symptoms, and post-service symptoms. 

In responding to this question, the examiner should note the Veteran's records showing a diagnosis of PTSD.

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given current medical science and the known facts); by a deficiency in the record (i.e. additional facts are required); or by a deficiency in the examiner (i.e. the examiner does not have the needed knowledge or training).

In any event, any opinion expressed should be fully explained.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


